Citation Nr: 9934641	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a previously denied claim of entitlement to service 
connection for a right eye disability has been reopened and 
if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946, and from May 1950 to July 1953.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in December 1997, the veteran appears to raise a claim of 
entitlement to service connection for a dental condition.  It 
appears no action has been taken on that request.  
Accordingly, that matter is referred to the Department of 
Veterans Affairs (VA) Regional Office (RO) for appropriate 
action.  

The Board of Veterans' Appeals (Board) notes that at least as 
long ago as October 1996 the veteran asserted that the 1967 
decision that reduced from 100 percent to 70 percent the 
disability rating for his service-connected schizophrenia was 
based on clear and unmistakable error (CUE).  The veteran 
again raised that claim in his April 1999 VA Form 9 and in a 
VA Form 21-4138, Statement in Support of Claim, dated later 
in April 1999.  In written argument submitted on the 
veteran's behalf in November 1999 that claim was mentioned 
again.  To date that claim has not been addressed by the RO.  
In March 1999 the veteran was notified that the RO had 
increased the disability rating assigned for his service-
connected schizophrenia from 70 percent to 100 percent.  The 
increased rating was made effective from October 1998.  In 
April 1999 the veteran claimed an earlier effective date than 
the date assigned for that increase, asserting the 100 
percent rating assigned by the RO in a rating decision dated 
in February 1999 should have been made effective in 1967, not 
October 1998.  To date it does not appear that additional 
action has been taken by the RO to develop that claim for an 
earlier effective date.  It appears that the claims for an 
earlier effective date for the 100 percent rating and the 
allegation of CUE in the 1967 rating decision are 
inextricably intertwined, as the veteran argues the 100 
percent rating should have been in effect ever since 1967.  
Accordingly, both matters are also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Evidence submitted since the last final VA decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  

2.  Competent evidence of a right eye disability incurred or 
aggravated in service, and of a nexus between a current right 
eye disability and service, has not been presented.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye disability is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1105 
(1999).  

2.  A well-grounded claim of entitlement to service 
connection for a right eye disability has not been presented.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran previously claimed service connection for a right 
eye disability that he asserted was incurred during service 
when he was stuck in the head with a bottle.  Service 
connection was denied by the Board in 1968 because there was 
no evidence the veteran incurred or aggravated such a 
disability in service, or that he had a right eye disability 
proximately due to service.  The veteran attempted to reopen 
that claim in 1977 but was unsuccessful.  Records before the 
RO at the time it denied his claim to reopen in 1977 reflect 
that in July 1977 the veteran underwent bilateral cataract 
surgery.  At that time it was also noted that he had adult 
onset diabetes mellitus.  

The claim currently on appeal was inferred during an August 
1994 VA compensation and pension examination.  It was denied 
in November 1994, and that month the veteran expressed 
disagreement with the RO's decision.  He was provided a 
Statement of the Case in July 1995 in which he was provided 
the text of 38 C.F.R. § 3.156, and in which it was explained 
that the evidence submitted was not material, as it did not 
provide a reasonable possibility that the new evidence, when 
considered together with the old evidence, would change the 
outcome.  That language was based on a decision issued by the 
United States Court of Appeals for Veterans Claims, formerly 
the United States Court of Veterans Appeal (Court), in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), and was recently 
rejected by the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The veteran submitted a substantive appeal later in July 1995 
and requested a hearing before a hearing officer.  At that 
August 1995 hearing the veteran repeated his contention that 
in service he injured his right eye when he was struck with a 
bottle.  In a Supplemental Statement of the Case (SSOC) 
furnished to him in October 1995 the basis for the continued 
denial of his claim was explained.  Another hearing was held 
before a different hearing officer in January 1997.  At that 
hearing the veteran addressed several other matters, but 
regarding his right eye claim asserted he incurred defective 
vision as the result of being struck on the head one evening 
when on liberty.  He reported he was treated for the injury 
the next day, and was told by a doctor that he would see 
"cloudy" for several years.  He also reported he received 
no further medical treatment for the eye in service because 
he was found guilty of larceny, and was confined.  He added 
that not until 1996 or so did he receive treatment for his 
eye, and that up until that point he received no treatment 
for his eye disability when hospitalized for other illnesses.  
The veteran also testified that VA was trying to blame the 
disability sustained by the bottle injury on his nonservice-
connected diabetes mellitus.  

The veteran was furnished a SSOC in February 1997.  In April 
1997 the veteran submitted additional evidence and argument 
and asked that he be provided a hearing before a member of 
the Board.  After receiving additional evidence another SSOC 
was provided to the veteran in December 1997.  During a VA 
compensation and pension examination conducted in October 
1998 the examiner noted the veteran's reported history of 
scarring of the right cornea due to an injury sustained in a 
fight forty years earlier.  Upon examination, visual acuity 
was 20/25 in the right eye, best corrected with aphakic 
correction.  The lid, lacrimal system and conjunctiva were 
normal.  On slit lamp examination the right cornea had a 
linear stromal opacity inferotemporally, whereas the left 
cornea and anterior chamber were clear.  Both eyes were 
aphakic.  The intraocular pressure was 17 bilaterally.  
Fundus examination revealed areas of exudates and 
microaneurysms in the left eye.  The visual fields were 
restricted bilaterally.  The examiner concluded that the 
veteran had bilateral aphakia, and that the fact that he did 
not have lens implants accounted for his peripheral visual 
field restriction.  The examiner also opined that the veteran 
had non-proliferative diabetic retinopathy.  A small corneal 
opacity in the right eye was noted.  The examiner added that 
the veteran required further evaluation and treatment of his 
diabetic retinopathy.  It is noted at this point that the 
examiner did not have the veteran's claims folder or medical 
records available to him at the time of the examination.  

In February 1999 the RO increased the disability rating for 
the veteran's service-connected schizophrenia from 70 percent 
to 100 percent, but did not grant the veteran's attempt to 
reopen this claim.  He was provided with a SSOC that 
explained his claim remained denied because newly submitted 
evidence did not show a relationship between a current 
diagnosis and service.  In a VA Form 9 dated in April 1999 
the veteran made it clear that he did not want a hearing 
before the Board.  


Applicable Laws and Regulations
The Secretary cannot consider a previously denied claim 
unless it has been reopened by new and material evidence.  38 
U.S.C.A. §§  5108, 7104; 38 C.F.R. §§ 3.104, 20.1100.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 20.1105.  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

A three-step analysis of an attempt to reopen a previously 
denied claim is conducted under 38 U.S.C.A. § 5108 (West 
1991).  Elkins v. West, 12 Vet. App. 209, 217-218 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203, 207 (1999) (en 
banc).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material.  For the purposes of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is presumed under 
Justus v. Principi, 3 Vet. App. 510 (1992), although patently 
incredible evidence is not entitled to that presumption.  
Duran v. Brown, 7 Vet. App. 216 (1994).  Second, if the claim 
is reopened, VA must determine whether, based upon all the 
evidence of record and presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Generally, for a claim to be well grounded, a 
claimant must submit each of the following: (1) a medical 
diagnosis of a current disability; (2) medical evidence, or 
in certain circumstances lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 
(Fed. Cir. 1996) (table), and Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), cert. denied sub 
nom. Epps v. West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) 
(mem.).  Until a well-grounded claim has been presented, VA 
has no duty to assist a claimant.  Morton v. West, 12 Vet. 
App. 477 (1991), mot. for en banc review den'd July 28, 1999.  

Third, if the reopened claim is well grounded, it must be 
evaluated on its merits provided the duty to assist set out 
38 U.S.C.A. § 5107(a) (West 1991) has been met. Elkins, 
Winters.  


Analysis
The first step in ascertaining whether the claim seeking to 
establish entitlement to service connection for a right eye 
disability has been reopened is to review the evidence 
submitted since the prior final allowance, which in this case 
occurred in 1977 when the RO denied reopening, and determine 
whether it is new and material.  As required by law the Board 
presumes the credibility of the evidence under Justus.  The 
evidence presented since 1977 includes the veteran's repeated 
assertion that he has an eye injury that was caused when he 
was struck in the head with a bottle in service.  To the 
extent that the documents in which he presents that assertion 
were drafted after 1977, the evidence was not previously 
submitted.  However, the same assertions regarding the origin 
of the injury are contained in those documents.  Therefore, 
the evidence is not new.  

The Board notes that other recently added evidence includes 
medical records reflecting medical care administered after 
1977.  Those records repeat the veteran's assertion that he 
has a right eye injury that was caused by service; for 
example, in August and October 1994 treatment records, and 
the October 1998 VA compensation and pension examination.  
Other records prepared in conjunction with treatment for an 
eye disability reveal diagnoses of bilateral aphakia.  

In rejecting the requirement that new evidence is material 
only if it raises a reasonable possibility of a change in the 
outcome of a claim, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) noted that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince VA to alter its decision.  Hodge, 155F.3d at 1363.  
In this case, the Board finds that the recently added 
evidence does contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's right 
eye disability.  Accordingly, the Board finds that new and 
material evidence has been presented, and the first step of 
the analysis set out in Elkins and Winters has been met.  

The Board notes that at the time the agency of original 
jurisdiction first developed and adjudicated this claim, 
existing judicial precedent construed the law to require that 
newly submitted evidence was only considered material if it 
raised a reasonable possibility of a change in the outcome of 
the claim.  Therefore, the RO first used the analysis found 
in the Colvin decision.  In the meantime, the Federal Circuit 
issued its decision in Hodge and held that the newly 
submitted evidence need not raise a reasonable possibility of 
a change in the outcome, but rather returned the focus of the 
inquiry to the language of the applicable regulation, which 
reads that new and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant it must be considered in order to 
fairly decide the merits of the claim.  Before moving on to a 
review of the evidence, the Board must determine whether this 
case should be remanded to the RO for further development and 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

It appears in this case that the RO provided the veteran with 
the text of the applicable regulation, and in February 1997 
provided the veteran with an SSOC explaining that the newly 
submitted evidence was merely cumulative of evidence 
previously submitted.  In SSOCs furnished to the veteran in 
December 1997 and February 1999 the RO explained that the 
newly submitted evidence did not show a relationship between 
the current eye condition and service.  Upon review, it is 
clear that the veteran has been afforded ample opportunity to 
present argument on the merits of his claim to the RO and to 
the Board.  The Board concludes that its review of the 
evidence and a decision on the merits at this time will not 
prejudice the veteran.  Accordingly, remand is not required.  
Bernard.  

The next step for consideration under the Elkins and Winters 
analysis is whether, based upon all the evidence of record 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  As noted above, 
there is a three-step analysis that is used to ascertain 
whether a claim is well grounded.  Caluza.  In this case, 
there is evidence of a current right eye disability, as the 
veteran was diagnosed during the October 1998 VA examination 
with bilateral aphakia, non-proliferative diabetic 
retinopathy, and a small corneal opacity in the right eye, so 
it appears the first step of the Caluza analysis is met.  

There is no medical evidence of the presence of a right eye 
disability in service, however.  The veteran asserts he was 
struck on the head in service and sustained an eye injury 
then; as a layperson he is qualified only to provide 
competent evidence of the symptoms he experienced, not of the 
diagnosis of an in-service disease or injury, or of a nexus 
between a current diagnosis and an in-service disease or 
injury.  Falzone v. Brown, 8 Vet. App. 398 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Finally, there is no medical opinion of record that provides 
the necessary nexus opinion linking the veteran's current 
right eye disability with service, either directly or 
secondary to a service-connected disability under 38 C.F.R. 
§ 3.310(a).  

As the second and third steps of the Caluza analysis of 
whether a claim is well grounded have not been met, the Board 
concludes the veteran has not presented a well-grounded claim 
of entitlement to service connection for a right eye 
disability.  In light of the Board's findings and conclusions 
regarding the presence of a well-grounded claim, the third 
step of the Elkins and Winters analysis is not for 
application here.  



ORDER

New and material evidence having been presented, the 
previously denied claim of entitlement to service connection 
for a right eye disability is reopened.  However, a well-
grounded claim of entitlement to service connection for a 
right eye disability not having been submitted, service 
connection for a right eye disability is denied.  


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals




 

